Title: To Thomas Jefferson from John Marsden Pintard, 26 November 1790
From: Pintard, John Marsden
To: Jefferson, Thomas



[Madeira] 26th. November 1790.

“I beg leave to submit to your consideration, whether it would not be proper that Consuls of the United States should certify the manifests of the cargoes of American vessels, sailing from their Consulates, and bound to any ports of the United States. I think it very proper at this Island for the following reason, vizt. The clearance from the Custom house here only mentions in general terms, that the Ship or Brig (here is inserted the name of the vessel and commander) has permission to depart with a cargo of wines. The vessel may have two pipes only on board, or two hundred, and also may have a quantity of fruit and citron &c. The master of the vessel certainly has it in his power, under these circumstances, to defraud the revenue of the United States. The British Government found the inconvenience of those kind of clearances, and now oblige their vessels sailing from this port, to have the manifest of their cargo certified under the official seal of the british Consul.
The 32d. Section of the collection Act recites, that no person shall be entitled to receive the drawback allowed on any goods, wares, or merchandise, exported from the United States, until he shall produce a certificate in writing of two reputable merchants at the foreign port or place in which the same were landed &c. I would submit to your consideration whether it would not be more proper that the Consul of the United States should certify the landing of the article, under his official seal.”
